Hoyt, J.
(dissenting). — I am unable to agree in the affirmance of the judgment in this case. If the lease made by the appellant was inoperative for want of delivery or acceptance by the respondents, the one made by Galligher still remained in force, and the appellant under all the cii'cumstances of the case should be held to be the owner thereof, and entitled to enforce its terms as against the respondents, and as the proof showed a violation of the terms thereof a cause of action was established in favor of the appellant, and it should have had judgment in its favor.